Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 1 of 13 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 DAVID ABITBOL and RUTHY A.                       :
 HARRIS, individually and on behalf of all        :   Civil File No.
 others similarly situated,                       :
                                                  :
        Plaintiffs,                               :
                                                  :   COMPLAINT – CLASS ACTION
                                                  :
 v.                                               :
                                                  :
 DATALOT, INC., KUMPARISON, LLC,                  :
 SBBNET INC., and JOHN DOE                        :
 CORPORATION.                                     :
                                                  :
        Defendants.                               :


                                     Preliminary Statement

       1.      As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.      The Plaintiff David Abitbol alleges Datalot, Inc. (“Datalot”) hired SBBNet Inc.

(“SBBNet”) to generate new customers for them and authorized Kumparison, LLC

(“Kumparison”) to make telemarketing calls, who sent Mr. Abitbol and others automated
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 2 of 13 PageID #: 2




telemarketing calls for purposes of promoting Datalot’s lead generation services without their

prior express written consent.

       3.      Similarly, Ruthy A. Harris alleges that Datalot hired John Doe Corporation and

authorized them to send telemarketing calls, which they did through automated text messages to

Ms. Harris and others.

       4.      Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other

persons who received similar calls.

       5.      A class action is the best means of obtaining redress for the Defendants’ illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                              Parties

       6.      Plaintiff Abitbol is an individual residing in California.

       7.      Plaintiff Harris is an individual residing in New York.

       8.      Defendant Datalot, Inc. is a Delaware corporation with a principal place of

business in Brooklyn, New York.

       9.      Defendant SBBnet Inc., is a Colorado corporation with a principal place of

business in Evergreen, Colorado.

       10.     Defendant Kumparison, LLC, is a Colorado limited liability company with a

principal place of business in Evergreen, Colorado.

       11.     Defendant John Doe Corporation is an entity engaged by Datalot to send it new

customer leads.


                                                 2
 Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 3 of 13 PageID #: 3




                                          Jurisdiction & Venue

        12.         The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

        13.         The Court has personal jurisdiction over Datalot because is based in this District.

The Court has personal jurisdiction over the remaining defendants because they contracted with, or

acted as the agent for, Datalot regarding telemarketing that was designed, implemented and

managed from this District. Furthermore, upon information and belief, the agreement between the

co-defendants requires the parties to litigate any issues arising out of their agreement in New York.

        14.         Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendant is a resident

of this District.

                                           TCPA Background

          15.       In 1991, Congress enacted the TCPA to regulate the explosive growth of the

  telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

  can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L.

  No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

  The TCPA prohibits automated telemarketing calls to cellular telephones

          16.       The TCPA makes it unlawful “to make any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using an

  automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

  number assigned to a . . . cellular telephone service ….” See 47 U.S.C. § 227(b)(1)(A).

          17.       The TCPA provides a private cause of action to persons who receive calls in

  violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).


                                                     3
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 4 of 13 PageID #: 4




        18.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        19.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd 14014, 14115 ¶ 165 (2003).

        20.     In 2012, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

Rcd 1830, 1844 (2012) (footnotes omitted).

                                       Factual Allegations

        21.     Datalot contracts with a series of companies that provides, among other products,

leads for auto insurance.




                                                 4
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 5 of 13 PageID #: 5




       22.     However, Datalot’s contact with potential new customers is limited, as they

engage third parties, such as SBB Net and John Doe Corporation, or vendors those companies

use, like Kumparison, to telemarket on their behalf to consumers.

       23.     Recipients of these calls, including Plaintiff, did not consent to receive them.

       24.     Plaintiffs are, and at all times mentioned herein were, a “person” as defined by

47 U.S.C. § 153(39).

Calls to Plaintiff Abitbol

       25.     Plaintiff’s telephone number, (818)-916-XXXX, is registered to a cellular

telephone service, which is the number he received the calls on.

       26.     The Plaintiff received at least 5 telemarketing calls concerning auto insurance

coverage from Kumparison on behalf of Datalot as part of its relationship with SBB Net, from

March 10, 2020 and March 11, 2020, including at least 3 automated telemarketing calls (2 on

March 10 and 1 on March 11).

       27.     For each of the 3 automated telemarketing calls, when Plaintiff answered he heard

a clicking sound and there was a pause until an agent joined the call.

       28.     The pause signifies the algorithm of the predictive dialer operating. The

predictive dialer dials thousands of numbers at once, and only transfers the call to a live agent

once a human being is on the line.

       29.     The dialing system used by Kumparison also has the capacity to store telephone

numbers in a database and dial them automatically with no human intervention.

       30.     Loading a list of telephone numbers into the dialing system and pressing a single

command does this.


                                                 5
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 6 of 13 PageID #: 6




        31.     As a predictive dialer, the dialing system can also produce numbers using a

sequential number generator and dial them automatically.

        32.     The dialing system can do this by inputting a straightforward computer command.

        33.     Following that command, the dialing system will sequentially dial numbers.

        34.     First, it would dial a number such as (555) 000-0001, then (555) 000-0002, and so

on.

        35.     This would be done without any human intervention or further effort.

        36.     As a result, the system that sent automated calls to Plaintiff qualifies as an ATDS

pursuant to 47 U.S.C. 227(a)(1)(A).

        37.     During the March 11, 2020, Plaintiff engaged the telemarketer to identify them.

        38.     The telemarketer ultimately transferred Plaintiff to an insurance company that

Datalot has a relationship with.

        39.     The call was not necessitated by an emergency.

        40.     Plaintiff’s privacy has been violated by the above-described telemarketing

robocalls from, or on behalf of, Defendants. The calls were an annoying, harassing nuisance.

        41.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendants because their privacy has been violated, they were annoyed and harassed,

and, in some instances, they were charged for incoming calls. The calls occupied their cellular

telephone lines, rendering them unavailable for legitimate communication.

Calls to Plaintiff

        42.     Plaintiff’s telephone number, (716)-597-XXXX, is registered to a cellular

telephone service, which is the number she received the text messages on.


                                                 6
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 7 of 13 PageID #: 7




        43.   The Plaintiff received at least three text messages from John Doe Corporation.

        44.   The dates text messages were received include November 10, 25 and December 2,

2020.

        45.   Images of two of the text messages are below:




        46.   The text messages are intended to promote Datalot services.

        47.   The website provided in the text message is operated by

www.myquoteprovider.com.

        48.   That website is owned and operated by Josh Levy of Datalot.

                                              7
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 8 of 13 PageID #: 8




       49.     Indeed, the e-mail address for the registrant of the website is jlevy@datalot.com.

       50.     The text messages were sent with an automatic telephone dialing system.

       51.     This is evidence from the use of a “short code”.

       52.     Short codes are used by en masse messaging platforms in lieu of telephone

numbers.

       53.     Short codes are used because they are pre-approved by telephone carries to send

high volume messages.

       54.     The fact that an automatic telephone dialing system was used is also revealed by

the generic non-personalized messages.

       55.      The calls were not necessitated by an emergency.

       56.     Plaintiff’s privacy has been violated by the above-described telemarketing

robocalls from, or on behalf of, Defendants. The calls were an annoying, harassing nuisance.

       57.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendants because their privacy has been violated, they were annoyed and harassed,

and, in some instances, they were charged for incoming calls. The calls occupied their cellular

telephone lines, rendering them unavailable for legitimate communication.

                                      Class Action Allegations

       58.     As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiffs bring this action on behalf of Class of all other persons or entities similarly situated

throughout the United States.

       59.     The Class of persons Plaintiffs propose to represent is tentatively defined as:

       SBB Net and Kumparison Class: Plaintiff Abitbol and all persons within the United
       States: (1) to whose cellular telephone number, SBB Net or Kumparison, or a third party

                                                   8
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 9 of 13 PageID #: 9




       on their behalf, placed a telemarketing call (2) within the four years prior to the filing of
       the Complaint (3) using the same or substantially similar dialing equipment used to place
       telephone calls to Plaintiff (4) that was, or could have been, transferred to Datalot.

       John Doe Class: Plaintiff Harris and all persons within the United States: (1) to
       whose cellular telephone number, John Doe Corporation, or a third party on their
       behalf, placed a telemarketing call (2) within the four years prior to the filing of the
       Complaint (3) using the same or substantially similar dialing equipment used to
       place telephone calls to Plaintiff (4) that was, or could have been, transferred to
       Datalot.

       60.     Excluded from the Classes are counsel, the Defendants, and any entities in which

the Defendant has a controlling interest, the Defendants’ agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       61.     The Class as defined above are identifiable through phone records, phone number

databases, and business and customer records of Defendants.

       62.     Based on the en masse nature of telemarketing, the potential members of the

classes likely number at least in the thousands.

       63.     Individual joinder of these persons is impracticable.

       64.     The Plaintiff Abitbol is a member of the SBB Net and Kumparison Class.

       65.     There are questions of law and fact common to Plaintiffs and to the proposed

Class, including but not limited to the following:

               (a) whether Defendants used an ATDS to make its calls to the members of the
                   SBB Net and Kumparison Class;

               (b) whether Defendants made calls to Plaintiffs and members of the Class without
                   first obtaining prior express written consent to make the calls;

               (c) whether Datalot is vicariously liable for the conduct of the remaining co-
                   defendants; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

                                                   9
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 10 of 13 PageID #: 10




        66.     Plaintiffs’ claims are typical of the claims of members of the Class.

        67.     Plaintiffs are an adequate representative of the Class because their interests do not

 conflict with the interests of the Class, they will fairly and adequately protect the interests of the

 Class, and they are represented by counsel skilled and experienced in class actions, including

 TCPA class actions.

        68.     Common questions of law and fact predominate over questions affecting only

 individual class members, and a class action is the superior method for fair and efficient

 adjudication of the controversy. The only individual question concerns identification of class

 members, which will be ascertainable from records maintained by Defendant and/or their agents.

        69.     The likelihood that individual members of the class will prosecute separate

 actions is remote due to the time and expense necessary to prosecute an individual case.


                                    FIRST CAUSE OF ACTION

                             Telephone Consumer Protection Act
                              (Violations of 47 U.S.C. § 227(b))
           (On Behalf of Plaintiff Abitbol and the SBB Net and Kumparison Class)

        70.     Plaintiff Abitbol repeats the prior allegations of this Complaint and incorporates

 them by reference herein.

        71.     The foregoing acts and omissions of Defendants and/or its affiliates, agents,

 and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

 violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with

 an autodialer to Plaintiff and Class members’ cellular telephones.

        72.     The Defendants’ violations were negligent, willful, or knowing.


                                                   10
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 11 of 13 PageID #: 11




        73.     As a result of Defendants’ and/or its affiliates, agents, and/or other persons or

 entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

 members of the Class presumptively are entitled to an award of between $500 and $1,500 in

 damages for each and every call made.

        74.     Plaintiffs and members of the Class are also entitled to and do seek injunctive

 relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities acting

 on Defendants’ behalf from making autodialed calls, except for emergency purposes, to any

 cellular telephone number in the future.



                                  SECOND CAUSE OF ACTION

                             Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff Harris and John Doe Class)

        75.     Plaintiff Harris repeats the prior allegations of this Complaint and incorporates

 them by reference herein.

        76.     The foregoing acts and omissions of Defendants and/or its affiliates, agents,

 and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

 violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with

 an autodialer to Plaintiff and Class members’ cellular telephones.

        77.     The Defendants’ violations were negligent, willful, or knowing.

        78.     As a result of Defendants’ and/or its affiliates, agents, and/or other persons or

 entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and




                                                  11
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 12 of 13 PageID #: 12




 members of the Class presumptively are entitled to an award of between $500 and $1,500 in

 damages for each and every call made.

        79.     Plaintiffs and members of the Class are also entitled to and do seek injunctive

 relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities acting

 on Defendants’ behalf from making autodialed calls, except for emergency purposes, to any

 cellular telephone number in the future.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for the

 following relief:

        A.      Certification of the proposed Classes;

        B.      Appointment of Plaintiffs as representatives of the Classes;

        C.      Appointment of the undersigned counsel as counsel for the Classes;

        D.      A declaration that Defendants and/or its affiliates, agents, and/or other related

 entities’ actions complained of herein violate the TCPA;

        E.      An order enjoining Defendants and/or its affiliates, agents, and/or other persons or

 entities acting on Defendants’ behalf from making autodialed calls, except for emergency

 purposes, to any cellular telephone number in the future.

        F.      An award to Plaintiffs and the Classes of damages, as allowed by law; and

        G.      Orders granting such other and further relief as the Court deems necessary, just,

 and proper.

                                        JURY DEMAND


                                                  12
Case 1:21-cv-00024-AMD-CLP Document 1 Filed 01/04/21 Page 13 of 13 PageID #: 13




       Plaintiffs requests a jury trial as to all claims of the complaint so triable.



                                             Respectfully submitted,


                                             /s/ Anthony I. Paronich
                                             PARONICH LAW, P.C.
                                             Anthony I. Paronich
                                             350 Lincoln St., Suite 2400
                                             Hingham, MA 02043
                                             617-485-0018
                                             anthony@paronichlaw.com

                                             KAUFMAN PA
                                             Avi R. Kaufman
                                             400 Northwest 26th Street
                                             Miami, Florida 33127
                                             305-469-5881
                                             kaufman@kaufmanpa.com

                                             Attorneys for Plaintiff and proposed class




                                               13
